



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : R. c. Mohamed, 2022 ONCA
    124

DATE: 20220201

DOSSIER: M53132 (C69159)

Le Juge Rouleau (juge de motion)

ENTRE

Sa Majesté la reine

Intimée

et

Mubarak Mohamed

Requérant

Nicholas St-Pierre, pour le requérant

Davin Michael Garg, pour l
intimée

Date de laudience : le
    28 janvier 2022 par visioconférence

INSCRIPTION

[1]

Le requérant sollicite une mise en liberté sous
    caution en attendant la décision de son appel. La couronne oppose la demande.

[2]

La couronne ne conteste pas que lappel nest
    pas futile ou que le requérant se livrera en conformité avec les termes de lordonnance.
    Par contre la couronne maintient que l
e requérant ne sest
    pas acquitté de son fardeau sur le troisième critère décrit dans larrêt
R. c. Oland
, 2017 CSC 17, [2017] 1 R.C.S.
    250, cest-à-dire de démontrer que sa détention nest pas nécessaire dans lintérêt
    public. Le critère de lintérêt public comporte deux volets : la sécurité publique
    et la confiance du public
envers l
administration
    de la justice.

[3]

Quant au deuxième volet, la cour doit balancer deux
    considérations opposées : la force exécutoire du jugement et le caractère
    révisable
de celui-ci.

[4]

La couronne souligne correctement qu
il sagit ici dune infraction sérieuse.
Le
    requérant a commis une agression sexuelle contre une jeune femme qui comprenait
    la pénétration de son vagin avec le pénis du requérant. La plaignante demeure
    traumatisée par cet incident.

[5]

De plus, la couronne signale que le requérant

possède un casier judiciaire pertinent ayant
    été condamné pour
des infractions à plusieurs reprises
    de 2015 au présent. Notamment, son casier judiciaire comporte plusieurs
    condamnations pour défaut de se conformer à son engagement en attendant l
issue de son procès en cette affaire.

[6]

La peine imposée en
lespèce
    est de quatre ans et, à date,
le requérant a purgé près
    dun an de celle-ci. En ce qui a trait aux

moyens dappel, la couronne maintient que ceux-ci sont faibles et tentent
    de remettre en cause les conclusions du juge concernant la crédibilité des
    témoins, domaine où un juge du procès commande une déférence particulière.

[7]

Finalement, la couronne est davis que le plan de
    surveillance est
insuffisant. Deux des cautions proposées
    par le requérant étaient des cautions chargées de superviser le requérant au moment
    de son bris avant le procès. Ceci, la couronne explique, laisse entendre que
    les cautions proposées ne sont pas capables d
assurer la
    bonne conduite de lappelant.

[8]

À mon avis, la demande doit être accordée.
    Puisque l
appel na pas encore été mis en état, il est
    difficile dévaluer la force des moyens dappels avancés. Lavocat du requérant
    explique que le requérant lui-même a préparé son avis dappel. Son avocat
    propose maintenant davancer de différents moyens dappel que ceux présentés
    dans lavis dappel déposé à la cour. Les moyens dappel quil propose maintenant
    ne sont pas, à mon avis,
frivoles. Il soulève des
    questions qui ne sont pas strictement liées à la crédibilité des témoins. Il a,
    par exemple, identifié deux instances o
ù
, selon lui, le juge de première instance se serait engagé dans de
    la spéculation non permise.

[9]

En ce qui a trait au plan de surveillance, le
    requérant reconnait qu
il a violé ses engagements en attendant
    lissu de son procès, mais,
ceci dit, il a par la suite
    plaidé coupable à cette infraction et, pour presque un an avant le procès, n
a commis aucun bris additionnel. De plus, une troisième caution
    sajoute aux deux cautions originales, et tous les trois sengagent à sacquitter
    de leur devoir de façon consciencieuse.

[10]

Lavocat du requérant maintient quil peut mettre
    le dossier en état assez rapidement. Il reconnait que linfraction est certainement
    sérieuse,
mais le fait que le requérant a déjà purgé
    près d
un an de sa peine est certainement
pertinent à la confiance du public envers l
administration
    de la justice.

[11]

Lavocat du requérant a reconnu au cours de la plaidoirie
    que les conditions quil proposait ne sont pas appropriées dans les
    circonstances et que les conditions
qui étaient en
    place dans la période qui a mené au procès sont préférables. Je suis daccord.

[12]

Pour ces motifs, jaccorde la mise en liberté sous
    caution du requérant. Le requérant a démontré que lintérêt public lié au
    caractère révisable lemporte sur lintérêt lié à la force exécutoire. Je
    demande aux parties de sentendre sur les conditions appropriées. Elles devraient
    ressembler aux conditions en place dans la période précèdent le procès du
    requérant. Si les parties ne peuvent pas sentendre, je demande qu
e chacune présente une ébauche de ce qu
elle
    propose.

« Paul
    Rouleau j.c.a. »


